DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 20170357427 A1), and in view of Pandipati (US 20020172095 A1).

Regarding Claim 1, Wilson discloses A clock (Fig. 62A. ¶1160 reciting “FIG. 62A shows exemplary user interface screen 6202 displayed by device 6200. In some embodiments, device 6200 can be one or more of devices . . . 500 (FIG. 5A). The electronic device has a touch-sensitive display (e.g., touchscreen 504). In some 6200 is a wearable electronic device, such as a smartwatch.” In addition, ¶242 reciting “FIG. 5A illustrates exemplary personal electronic device 500  . . . device 500 has touch-sensitive display screen 504, hereafter touch screen 504.”) including a border surrounding a clock face (Fig. 5A showing a border surrounding a face 504, and Fig. 62A showing the clock face 6202 as recited in ¶1163 “Device 6200 displays user interface screen 6202, which in this example includes numeral 6208, complication 6210, hour hand 6212a, and minute hand 6212b. The display of hour hand 6212a and minute hand 6212b can be updated, e.g., to indicate a time such as the current time”), said clock face being formed by a screen controlled electronically to display images (¶1163 reciting “Device 6200 displays user interface screen 6202. In addition, ¶245 disclosing screen 504 (corresponding to 6202) is a display and reciting “FIG. 5B depicts exemplary personal electronic device 500. In some embodiments, device 500 can include some or all of the components described with respect to FIGS. 1A, 1B, and 3. Device 500 has bus 512 that operatively couples I/O section 514 with one or more computer processors 516 and memory 518. I/O section 514 can be connected to display 504”), said screen adapted to be controlled by a processing unit adapted to receive signals to provide information displaying on said screen the time of day in a format selected by the user (¶413 disclosing displaying the time of day in response to user input, and reciting “as shown in FIGS. 13A and 13B, the user interface object indicating time may be a representation of a digital clock with numerical indications of an hour and a minute (see, e.g., objects 1306, 1312, 1322, 1334, 1342, and 1352). In some embodiments, the user interface object may display the current time in response to user input.” Further, Fig. , said processing unit further able to receive signals to provide information selected by the user on said screen, said processing unit containing information to display any of several images to serve as background for said clock face. (¶284 reciting “In response to receiving the data representing user input 620, the device displays the sequence of images of the scene by animating the sequence of images to indicate the passage of time from the first time to the current time (e.g., like a flipbook). In some embodiments, the scene is user-designated (e.g., the device may store a set of time lapse images for different scenes, and the user may select the scene to be displayed).”)
Wilson discloses the clock may be a wearable electronic device, such as a smartwatch (¶1160). However, Wilson does not explicitly disclose the clock adapted to be supported by a surface so as to be visible to a user, and the processing unit to receive signals from the user from a remote device.
Pandipati teaches “setting time on one or more clocks using a remote controller, one at a time. The remote controller synchronizes all the clocks to the same time. The same remote controller can also be used to set alarm on the clocks. The alarm can be set to the same time on all clocks or to a different time on each of the clocks. The clocks referred here contain necessary circuitry to receive the signals from the remote controller to set time or alarm automatically.” (ABS). ¶17 recites “the clocks, which contain a circuitry to receive the signals transmitted by the remote controller and process the signals to set the clock and alarm time automatically. . . The clocks can be one or more types from the group consisting of wall clocks”, therefore, the clock is 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to adapt the clock device (taught by Wilson) to a wall clock and to receive signals from a remote device (taught by Pandipati). The suggestions/motivations would have been to “to achieve the easy setting of time on one or multiple number of clocks and synchronize all of the clocks” (¶12), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Wilson in view of Pandipati disclose A clock as set forth in claim 1, said processing unit further able to receive signals from the remote device to provide information for displaying further images to serve as background for said clock face. (Wilson, ¶312 discloses further receiving images from a remote server to display on the clock face, and reciting “The device may update the Earth to reflect global-scale by obtaining data from a weather service or external server, such as The Weather Channel, Accuweather, The National Weather Service, Yahoo!™ Weather, Weather Underground, the United States Naval Observatory, or the National Oceanic and Atmospheric Administration. In some embodiments, the simulation of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YI WANG/Primary Examiner, Art Unit 2611